United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 16, 2007

                                                         Charles R. Fulbruge III
                           No. 06-20347                          Clerk
                         Summary Calendar


ANTHONY ALEGRIA,

                                    Plaintiff-Appellant,

versus

KATERINE PEARSON; BOBBY VINCENT, Dr.; JOHN Q. WANG, P.A.;
ABBAS KHOSHDEL, Dr.; MELANIE POTTER, P.A.; EDGAR HULIPAS, Dr.,
LARRY LARGENT, Dr.; KOKILA NAIK, Dr.; LANNETTE LINTHICUM, Dr.;
GUY SMITH, TDCJ Health Service; AHIA SHABAAZ, TDCJ Health
Service; ALLEN HIGHTOWER, Correctional Manager Health Care,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-CV-2837
                       --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Anthony Alegria, Texas inmate # 932939, appeals from the

summary judgment dismissal of his 42 U.S.C. § 1983 complaint.

Alegria argues that the defendants acted with deliberate

indifference to his medical needs by disregarding the treatment

recommendations of pain specialists that he be prescribed

Darvocet on a long-term basis and that the district court lacked

jurisdiction to entertain his claims.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-20347
                                  -2-

     Prison officials violate the constitutional prohibition

against cruel and unusual punishment when they demonstrate

deliberate indifference to a prisoner’s serious medical needs.

Wilson v. Seiter, 501 U.S. 294, 297 (1991).     We reject Alegria’s

contention that the district court has insufficient medical

documentation before it to render judgment, and we hold that the

evidence supports a determination that the decision whether to

administer Darvocet was a medical judgment as opposed to

deliberate indifference to his pain.     Alegria’s claim is a

disagreement over the type of care he received, which, under the

facts of his case, is not actionable under § 1983.      See Banuelos

v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995).

     Alegria’s jurisdictional argument fails because it is

premised on his erroneous belief that the District Court for the

Eastern District of Texas’s order severing and transferring his

claims against the instant defendants to the District Court for

the Southern District of Texas was immediately appealable under

the collateral order doctrine.    As we previously held, such

orders are not immediately appealable.      Harvey Specialty & Supply

Co. v. Anson Flowline Equip. Inc., 434 F.3d 320, 325 (5th Cir.

2005); see Alegria v. Adams, No. 05-41426 (5th Cir. Oct. 30,

2006) (unpublished).    Alegria does not argue the merits of the

issue whether the transfer was appropriate, and he has therefore

waived its review.     Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).

     AFFIRMED.